United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                              No. 04-40273
                          Conference Calendar


UNITED STATES OF AMERICA,

                                 Plaintiff-Appellee,

versus

ROLANDO ROSA GARCIA,

                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:03-CR-205-2
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rolando Rosa Garcia appeals his conviction and sentence

following a jury trial for conspiring to possess with intent to

distribute 96 kilograms of marijuana and possession of the same.

This court will not address Garcia’s argument, raised for the

first time on appeal, that he was denied effective assistance of

counsel because counsel failed to file timely objections to the

Presentence Report.    See United States v. Miller, 406 F.3d 323,

335-36 (5th Cir. 2005).    Further, Garcia fails to meet his burden

of showing that the district court’s sentence, which was

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40273
                               -2-

determined by applying enhancements under the Guidelines, was

plain error under United States v. Booker, 125 S. Ct. 738 (2005).

Miller, 406 F.3d at 336-37; United States v. Mares, 402 F.3d 511,

520 (5th Cir. 2005), petition for cert. filed (Mar. 31, 2005)

(No. 04-9517).

     Without prejudice to Garcia’s right to claim ineffective

assistance of counsel in a 28 U.S.C. § 2255 motion, the judgment

of the district court is AFFIRMED.